DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tina Choi on 3/16/2022.

The application has been amended as follows: 
In the claims:
Claim 25.  A backscatter device comprising:
an antenna including a load impedance; and
an energy harvesting circuit configured to harvest energy from radio frequency (RF) signals incident on the antenna; 
a waveform generator configured to generate two or more subcarrier frequencies, wherein the waveform generator comprises a frequency synthesizer configured to provide a two or more subcarrier frequencies;
a modulator configured to switch the load impedance of the antenna to provide a backscattered signal using at least a portion of the RF signals incident on the antenna; and
an analog switch coupled between the waveform generator and the modulator and configured to switch among the two or more subcarrier frequencies.

Claim 43. An apparatus comprising:
an antenna;
a waveform generator configured to generate two or more subcarrier frequencies, wherein the waveform generator comprises a frequency synthesizer configured to provide a number of output frequencies from a frequency reference to generate the two or more subcarrier frequencies;
a modulator configured to adjust a frequency of an incident signal at the antenna, the incident signal having a carrier frequency, the modulator configured to adjust the frequency of the incident signal using at least one of the one or more subcarrier frequencies to provide a backscattered signal; and
an analog switch coupled between the waveform generator and the modulator and configured to switch among the two or more subcarrier frequencies.

Reasons for Allowance
Claims 25-40 and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to:
A backscatter device comprising:
an antenna including a load impedance; and
an energy harvesting circuit configured to harvest energy from radio frequency (RF) signals incident on the antenna; 
a waveform generator configured to generate one or more subcarrier frequencies, wherein the waveform generator comprises a frequency synthesizer configured to provide a number of output frequencies from a frequency reference to generate the one or more subcarrier frequencies; and 
a modulator configured to switch the load impedance of the antenna to provide a backscattered signal using at least a portion of the RF signals incident on the antenna.
The closest prior art of Gudan (US 2013/0265140), Fukuda (US 2008/0225932), and Sundstrom et al. (US 8,325,014) disclose everything described above.
However, the prior art does not further disclose: 
an analog switch coupled between the waveform generator and the modulator and configured to switch among two of the one or more subcarrier frequencies.
This limitation, in combination with the rest of the recited subject matter, distinguishes claims 25, 43, and their dependents over the prior art, rendering them allowable.

The claims are also directed to a method comprising:

generating one or more subcarrier frequencies, wherein generating the one or more subcarrier frequencies comprises providing a number of output frequencies from a frequency reference;
and modulating, by a switch, a load impedance of an antenna with the RF signal incident upon the antenna to provide the backscattered signal.

The closest prior art of Gudan (US 2013/0265140) and Fukuda (US 2008/0225932) disclose everything described above.
However, the prior art does not disclose:
the number of output frequencies from the frequency reference are representative of frequency harmonics for a data rate of a Bluetooth Low Energy (BLE) signal.
This limitation, in combination with the rest of the recited subject matter, distinguishes claims 35, 40, and their dependents over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.